Citation Nr: 0926611	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-08 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to May 1996.  
She also had periods of active duty for training before and 
after her extended active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction over the case was subsequently 
transferred to the RO in Roanoke, Virginia.

When this case was most recently before the Board in June 
2008, it was remanded for further action by the originating 
agency.  It has since returned to the Board for further 
appellate action.  


FINDING OF FACT

The Veteran's chronic sinusitis is etiologically related to 
service.


CONCLUSION OF LAW

Chronic sinusitis was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of her claim.  In addition, the evidence of record 
is sufficient to establish her entitlement to service 
connection for chronic sinusitis.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
naval service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.           § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that she is entitled to service 
connection for chronic sinusitis because it originated in 
service.

The Veteran's service treatment records indicate that she was 
assessed with sinus conditions on a few occasions during 
service.  The Veteran was diagnosed with sinusitis in July 
1990 and again in January 1993.  In April 1992, sinus films 
revealed findings consistent with sinusitis.  A sinus 
infection was noted in December 1995.  

With respect to post-service medical evidence, a September 
2004 statement from a physician's assistant at the Smokey 
Point Clinic indicates that the Veteran has had a history of 
recurrent sinusitis since 1990.  He noted that this was 
determined based on the chart notes from her office visits at 
Smokey Point as well as a review of her service records.  He 
further indicated that the Veteran had been treated for 
sinusitis on a continuing basis.

The Veteran was also afforded a VA examination in February 
2007.  During the examination, the Veteran reported a history 
of sinusitis since 1990.  She elaborated that the condition 
occurs approximately four times a year and each episode lasts 
for approximately two weeks.  She listed symptoms of the 
condition such as difficulty breathing, nasal discharge, 
fever, and headaches.  Upon examination of the nose, the 
examiner found no nasal obstruction, no deviated septum, no 
partial loss of the nose, no partial loss of the ala, no 
scarring and no disfigurement.  The examiner did not detect 
sinusitis, and could not diagnose the condition because there 
was no pathology to render a diagnosis.  An X-ray of the 
Veteran's sinuses was also performed, which showed them to be 
clear throughout with intact mucosal and bony margins.  An 
impression of negative paranasal sinuses was indicated.

In sum, while the February 2007 VA examiner was unable to 
diagnose chronic sinusitis, the record evidence that the 
Veteran was diagnosed with sinusitis both in service and 
after service by a private examiner.  The private examiner 
expressed that the Veteran has been suffering from a chronic 
sinusitis condition both during service and continuously 
thereafter.  The Board finds that the evidence is at least in 
equipoise as to whether the Veteran's has a current chronic 
sinusitis condition that is related to her service.  In such 
a case, reasonable doubt must be resolved in favor of the 
Veteran.  Accordingly, service connection for chronic 
sinusitis is warranted.


ORDER

Entitlement to service connection for chronic sinusitis is 
granted.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


